*563
Judgment affirmed.

The hearing was upon the petition and answers, and an affidavit by plaintiff substantial!}7 to the same effect as his petition, with the addition that there had never been any rescission of the parol contract. The deed from Barber to Thigpen was introduced, which recited a consideration of $900 and conveyed 393 acres, including the land claimed by plaintiff. The judge granted a temporary injunction, restraining defendants from cutting or removing any of the timber, from interfering with the possession of plaintiff, and from any further sale of the land or transfer of the title.
L. A. Wilson, for plaintiffs in error.
L. L. Thomas, contra.